                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                    CENTRAL DISTRICT



__________________________________________
                                          )
ROY A. BOURGEOIS and                      )
BOURGEOISWHITE, LLP,                      )
                                          )
Plaintiffs                                )
                                          )
v.                                        )                 Civil Action No.: 4:20-cv-40051
                                          )
BLUE CROSS BLUE SHIELD OF                 )
MASSACHUSETTS, BOSTON HILL                )
ADVISORS, LLC, and JOSEPH HAYES           )
                                          )
Defendants                                )
__________________________________________)

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Roy A.

Bourgeois and BourgeoisWhite, LLP and Defendants Blue Cross Blue Shield of Massachusetts,

Boston Hill Advisors, LLC and Joseph Hayes hereby stipulate to the dismissal with prejudice of

all claims or counterclaims which were asserted or could have been asserted in the above-

captioned action, with all rights of appeal waived, and with each party responsible for their own

costs and attorneys’ fees.
Respectfully submitted,

Plaintiffs Roy A. Bourgeois and             Defendant Blue Cross Blue Shield
BourgeoisWhite, LLP,                        of Massachusetts
By their attorneys,                         By its attorney,

/s/ Robert S. White_______________          _/s/ Jonathan M. Herman_______________
Robert S. White, BBO#552229                 Jonathan M. Herman (Admitted Pro Hac
James S. Duffy, BBO #693933                 Vice, Doc. 12, May 20, 2020)
BourgeoisWhite, LLP                         Herman Law Firm
One West Boylston Street, Suite 307         1601 Elm Street, Suite 2002
Worcester, MA 01605                         Dallas, TX 75201, ex. 101
Telephone: (508) 753-7038                   Telephone (214) 624-9805
Fax: (508) 756-1613                         Fax: (469) 383-3469
rsw@bw.legal                                jherman@herman-lawfirm.com
jduffy@bw.legal



Defendant Boston Hill Advisors, LLC         Defendant Joseph Hayes
By its attorney,                            By his attorney,

_/s/ Christopher A. Kenney_______________   /s/ David A. Grossbaum_____________
Christopher A. Kenney, BBO#556511           David A. Grossbaum, BBO# 546020
Kenney & Sams, P.C.                         Hinshaw & Clubertson LLP
Reservoir Nine                              53 State Street, 27th Floor
144 Turnpike Road                           Boston, MA 02109
Southborough, MA 01772                      Telephone (617) 213-7000
Telephone (508) 490-8500                    Fax: (617) 904-1881
Fax: (508) 490-8501                         dgrossbaum@hinshawlaw.com
cakenney@kandslegal.com


Dated: June 21, 2021
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing has been
served upon all parties by way of this Court’s Electronic Notification System this 21st day of
June, 2021.

                                                     /s/ Robert S. White
                                                    Robert S. White, BBO#552229
